          Case 3:19-cv-05329-MJP-DWC Document 113 Filed 10/14/20 Page 1 of 1




 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
      WILLIAM JAMES MATHEW WALLACE,
 7    II,                                                 No. 3:19-CV-5329-MJP-DWC
 8
                                    Plaintiff,            ORDER ADOPTING REPORT AND
 9           v.                                           RECOMMENDATION

10    NAPHCARE HEALTHCARE, et al.,
                        Defendants.
11

12
            THIS MATTER is before the Court on Magistrate Judge Christel’s Report and
13
     Recommendation (Dkt. No. 95), recommending denying Defendants’ Motions for Summary
14
     Judgment (Dkt. 55, 61) as moot without prejudice. Plaintiff has not objected.
15

16          (1)     The Court adopts the Report and Recommendation.

17          (2)     Defendants’ Motions for Summary Judgment (Dkt. 55, 61) are denied as moot
                    without prejudice. Defendants may re-file dispositive motions based on the
18                  allegations contained in the Third Amended Complaint.
19
            (3)     The Clerk is directed to send copies of this Order to Plaintiff, counsel for
20                  Defendants, and to the Hon. David W. Christel.

21
            DATED this 14th day of Oct/2020.
22

23

24

25                                                         A
                                                           Marsha J. Pechman
26                                                         United States District Judge


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
